     Case 2:20-cv-00072-RFB-VCF Document 17 Filed 06/05/20 Page 1 of 2



1    Gregory G. Gordon, Esq.
     Nevada Bar No. 5334
2    LERNER & ROWE INJURY ATTORNEYS
     4795 South Durango Drive
3    Las Vegas, Nevada 89147
     (702) 877-1500
4    ggordon@lernerandrowe.com
     Attorneys for Plaintiff
5
                                   UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
     LEO DOBRZYNSKI, individually,
8                                                                 Case No.: 2:20-cv-00072-RFB-VCF
                    Plaintiff,
9
     v.                                                             STIPULATION AND ORDER TO
10                                                                   DISMISS WITH PREJUDICE
     WALMART INC.;
11   DOES I-V; and ROE CORPORATIONS II-V,
     inclusive,
12
                    Defendants.
13
            IT IS HEREBY STIPULATED by and between the parties hereto that the above-entitled
14

15   matter be dismissed with prejudice, leaving no remaining parties, each party bear their respective

16   fees and costs incurred.

17
      DATED this 4th day of June, 2020.                    DATED this 4th day of June, 2020.
18
      LERNER & ROWE INJURY ATTORNEYS                       PHILLIPS, SPALLAS & ANGSTADT, LLC
19

20    By: /s/ Gregory G. Gordon __________                 By:/s/ Latisha Robinson______________
          Gregory G. Gordon, Esq.                              Latisha Robinson, Esq.
21        Nevada Bar No. 5334                                  Nevada Bar No. 15314
22
          4795 South Durango Drive                             504 S. 9th St.
          Las Vegas, Nevada 89147                              Las Vegas, Nevada 89101
23        Attorneys for Plaintiff                              Attorney for Defendant

24

25

26

27

28



                                                       1
     Case 2:20-cv-00072-RFB-VCF Document 17 Filed 06/05/20 Page 2 of 2



1                                                  ORDER
2
            Upon the stipulation of the parties entered into above,
3
            IT IS ORDERED that the above entitled matter be dismissed with prejudice, leaving no
4
     remaining parties, each party bear their respective fees and costs incurred.
5
            DATED this ____ day of ________________, 2020.
6

7                                                     ________________________________
                                                   ____________________________________
                                                      RICHARD F. BOULWARE, II
8                                                  UNITED  STATES
                                                      UNITED       MAGISTRATE
                                                               STATES   DISTRICTJUDGE
                                                                                   JUDGE
9    LERNER & ROWE INJURY ATTORNEYS                    DATED this 5th day of June, 2020.
10
   By:_/s/ Gregory G. Gordon
11
      Gregory G. Gordon, Esq.
      Nevada Bar No. 5334
12
      LERNER & ROWE INJURY ATTORNEYS
      4795 South Durango Drive
13
      Las Vegas, Nevada 89147
      (702) 877-1500
14
      ggordon@lernerandrowe.com
      Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        2
